

112 HR 2365 : Gold Star Mothers Family Monument Extension Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 2365IN THE SENATE OF THE UNITED STATESJuly 27, 2021Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACTTo extend the authority for the establishment of a commemorative work in honor of Gold Star Families, and for other purposes.1.Short titleThis Act may be cited as the Gold Star Mothers Family Monument Extension Act. 2.Extension of authority for establishment of commemorative workNotwithstanding section 8903(e) of title 40, United Sates Code, the authority provided by section 2859 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2164; 40 U.S.C. 8903 note) shall continue to apply through January 2, 2027.3.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives July 26, 2021.Cheryl L. Johnson,Clerk.